     Case 8:15-cv-00389-DOC-DFM Document 82 Filed 04/09/20 Page 1 of 6 Page ID #:907




 1     NICOLA T. HANNA
       United States Attorney
 2     DAVID M. HARRIS
       Assistant United States Attorney
 3     Chief, Civil Division
       DAVID K. BARRETT                                    April 9, 2020
 4     Assistant United States Attorney
       Chief, Civil Fraud Section                              KD
 5     ABRAHAM C. MELTZER
       Assistant United States Attorney
 6     Deputy Chief, Civil Fraud Section
       CHARLES E. CANTER (SBN 263197)
 7     Assistant United States Attorney
             Room 7516, Federal Building
 8           300 N. Los Angeles Street
             Los Angeles, California 90012
 9           Tel: (213) 894-0620
             Fax: (213) 894-7819
10           Email: charles.canter@usdoj.gov
11     Attorneys for the
       United States of America
12
13                                UNITED STATES DISTRICT COURT
14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                     SOUTHERN DIVISION
16     UNITED STATES OF AMERICA ex              No. SACV 15-00389 DOC (JCGx)
       rel. [UNDER SEAL],
17                                              STIPULATION REGARDING (1)
                  Plaintiff[s],                 ELECTION BY THE UNITED STATES
18                                              AND THE STATE OF CALIFORNIA TO
                         v.                     DECLINE INTERVENTION AND (2)
19                                              UNSEALING OF CASE
       [UNDER SEAL],
20                                              [FILED UNDER SEAL PURSUANT TO
                  Defendant[s].                 THE FALSE CLAIMS ACT, 31 U.S.C.
21                                              §§ 3730(b)(2) AND (3)]
22                                              [LODGED CONCURRENTLY UNDER
                                                SEAL: [PROPOSED] ORDER]
23
24
25
26
27
28
     Case 8:15-cv-00389-DOC-DFM Document 82 Filed 04/09/20 Page 2 of 6 Page ID #:908




 1     NICOLA T. HANNA
       United States Attorney
 2     DAVID M. HARRIS
       Assistant United States Attorney
 3     Chief, Civil Division
       DAVID K. BARRETT
 4     Assistant United States Attorney
       Chief, Civil Fraud Section
 5     ABRAHAM C. MELTZER
       Assistant United States Attorney
 6     Deputy Chief, Civil Fraud Section
       CHARLES E. CANTER (SBN 263197)
 7     Assistant United States Attorney
             Room 7516, Federal Building
 8           300 N. Los Angeles Street
             Los Angeles, California 90012
 9           Tel: (213) 894-0620
             Fax: (213) 894-7819
10     Email: charles.canter@usdoj.gov
11     Attorneys for the
       United States of America
12
13                              UNITED STATES DISTRICT COURT
14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                   SOUTHERN DIVISION
16     UNITED STATES OF AMERICA and            No. SACV 15-00389 DOC (JCGx)
       THE STATE OF CALIFORNIA ex rel.
17     JANE DOE,                               STIPULATION REGARDING (1)
                                               ELECTION BY THE UNITED STATES
18                Plaintiff,                   AND THE STATE OF CALIFORNIA TO
                                               DECLINE INTERVENTION AND (2)
19                       v.                    UNSEALING OF CASE
20     THE ENSIGN GROUP, INC., et al.,         [FILED UNDER SEAL PURSUANT TO
                                               THE FALSE CLAIMS ACT, 31 U.S.C.
21                Defendants.                  §§ 3730(b)(2) AND (3)]
22                                             [LODGED CONCURRENTLY UNDER
                                               SEAL: [PROPOSED] ORDER]
23
24
25
26
27
28
     Case 8:15-cv-00389-DOC-DFM Document 82 Filed 04/09/20 Page 3 of 6 Page ID #:909




 1           The United States, the State of California, and the qui tam plaintiff Jane Doe (the
 2     “Relator”) stipulate as follows:
 3           The United States, pursuant to the federal False Claims Act, 31 U.S.C.
 4     § 3730(b)(4)(B), and the State of California, pursuant to the California False Claims Act,
 5     Cal. Gov’t Code § 12652(a)(3)(B), decline to intervene in the above-captioned action.
 6           Although the United States declines to intervene, 31 U.S.C. § 3730(b)(1) permits
 7     the “Relator” to maintain this action in the name of the United States, provided,
 8     however, that the “action may be dismissed only if the court and the Attorney General
 9     give written consent to the dismissal and their reasons for consenting.” Id. The
10     California False Claims Act similarly so provides, Cal. Gov’t Code § 12652(c)(1).
11     Notwithstanding the language of 31 U.S.C. § 3730(b)(1), the Ninth Circuit has held that
12     the United States has the right only to a hearing when it objects to a settlement or
13     dismissal of the action. United States ex rel. Green v. Northrop Corp., 59 F.3d 953, 959
14     (9th Cir. 1995); United States ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723-
15     25 (9th Cir. 1994). Accordingly, should either the relator or the defendants propose that
16     this action be dismissed, settled, or otherwise discontinued, the United States and State
17     of California request that the parties notify the United States and the State of California
18     of the same, and that the Court provide the United States and the State of California with
19     an opportunity to be heard before ruling or granting its approval.
20           Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests
21     service of all pleadings filed in this action; the United States also requests that orders
22     issued by the Court in this action be sent to the United States’ counsel. The State of
23     California requests the same. The United States and the State of California reserve their
24     rights to order any deposition transcripts, to intervene in this action at a later date for
25     good cause, and to seek the dismissal of this action or any claims therein. The United
26     States and the States of California also request service of all notices of appeal in this
27     action.
28
                                                      1
     Case 8:15-cv-00389-DOC-DFM Document 82 Filed 04/09/20 Page 4 of 6 Page ID #:910




 1           Finally, the United States, the State of California, and the Relator stipulate that the
 2     Relator’s Complaint, this Notice, and the accompanying proposed Order should be
 3     unsealed. The United States, the State of California, and the Relator further stipulate that
 4     all other papers filed or lodged to date in this action since the filing of the Complaint
 5     should remain permanently under seal because such papers were provided by law to the
 6     Court alone for the sole purpose of discussing the content and extent of the United
 7     States’ investigation, and, thereby, evaluating whether the seal and time for making an
 8     election to intervene should be extended.
 9           A proposed order is lodged concurrently herewith.
10                                         Respectfully submitted,
11      Dated: April 8, 2020                HIRST LAW GROUP, P.C.
12                                          /s/ Michael A. Hirst
13                                          MICHAEL A. HIRST
                                            Attorneys for Relators
14
15      Dated: April 8, 2020                NICOLA T. HANNA
                                            United States Attorney
16                                          DAVID M. HARRIS, AUSA
                                            Chief, Civil Division
17                                          DAVID K. BARRETT, AUSA
                                            Chief, Civil Fraud Section
18                                          ABRAHAM C. MELTZER
                                            Deputy Chief, Civil Fraud Section
19
20
                                            CHARLES E. CANTER
21                                          Assistant United States Attorney
                                            Attorneys for the United States of America
22
        Dated: April 8, 2020                XAVIER BECERRA
23                                          Attorney General of the State of California
24
25                                          RANDY GLASER
                                            Deputy Attorney General
26                                          California Department of Justice
                                            Bureau of Medi-Cal Fraud & Elder Abuse
27                                          Attorneys for the State of California
28
                                                     2
     Case 8:15-cv-00389-DOC-DFM Document 82 Filed 04/09/20 Page 5 of 6 Page ID #:911



 1           Finally, the United States, the State of California, and the Relator stipulate that the
 2     Relator’s Complaint, this Notice, and the accompanying proposed Order should be
 3     unsealed. The United States, the State of California, and the Relator further stipulate that
 4     all other papers filed or lodged to date in this action since the filing of the Complaint
 5     should remain permanently under seal because such papers were provided by law to the
 6     Court alone for the sole purpose of discussing the content and extent of the United
 7     States’ investigation, and, thereby, evaluating whether the seal and time for making an
 8     election to intervene should be extended.
 9           A proposed order is lodged concurrently herewith.
10                                         Respectfully submitted,
11      Dated: April 8, 2020                HIRST LAW GROUP, P.C.
12
13                                          MICHAEL A. HIRST
                                            Attorneys for Relators
14
15      Dated: April 8, 2020                NICOLA T. HANNA
                                            United States Attorney
16                                          DAVID M. HARRIS, AUSA
                                            Chief, Civil Division
17                                          DAVID K. BARRETT, AUSA
                                            Chief, Civil Fraud Section
18                                          ABRAHAM C. MELTZER
                                            Deputy Chief, Civil Fraud Section
19
20
                                            CHARLES E. CANTER
21                                          Assistant United States Attorney
                                            Attorneys for the United States of America
22
        Dated: April 8, 2020                XAVIER BECERRA
23                                          Attorney General of the State of California
24
25                                          RANDY GLASER
                                            Deputy Attorney General
26                                          California Department of Justice
                                            Bureau of Medi-Cal Fraud & Elder Abuse
27                                          Attorneys for the State of California
28
                                                     2
     Case 8:15-cv-00389-DOC-DFM Document 82 Filed 04/09/20 Page 6 of 6 Page ID #:912




 1                               PROOF OF SERVICE BY E-MAIL
 2           I am over the age of 18 and not a party to the above-captioned action. I am
 3     employed by the Office of United States Attorney, Central District of California. My
 4     business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California
 5     90012.
 6           On April 8, 2020, I served the STIPULATION REGARDING (1) ELECTION BY
 7     THE UNITED STATES AND THE STATE OF CALIFORNIA TO DECLINE
 8     INTERVENTION AND (2) UNSEALING OF CASE on each person or entity named
 9     below by e-mail.
10           Date of e-mailing: April 8, 2020. Place of e-mailing: Los Angeles, California.
11           Person(s) and/or Entity(s) to whom mailed:
12     Michael A. Hirst
       michael.hirst@hirstlawgroup.com
13     Hirst Law Group, P.C.
       200 B Street, Suite A
14     Davis, CA 95616
15     Randy Glaser
       randy.glaser@doj.ca.gov
16     Office of the Attorney General
       Bureau of Medi-Cal Fraud & Elder Abuse
17     1455 Frazee Road, Suite 315
       San Diego, CA 92108
18
             I declare under penalty of perjury that the foregoing is true and correct.
19
             Executed on April 8, 2020, at Los Angeles, California.
20
21
22                                            CHARLES E. CANTER
23
24
25
26
27
28
                                                    3
